815 F.2d 77
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Stephen William GUMPL, Petitioner-Appellant,v.TerryL.  MORRIS, Supt. of the Southern Ohio CorrectionalFacility, Respondent- Appellee.
No. 86-3511.
United States Court of Appeals, Sixth Circuit.
Feb. 4, 1987.

Before ENGEL and NORRIS, Circuit Judges, and PECK, Senior Circuit Judge.

ORDER

1
This matter is before the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and the record, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
In this action for federal habeas corpus relief, petitioner attacks a 1984 aggravated arson conviction.  The magistrate to whom the matter was referred recommended dismissal.  The district court, after considering the objections tO this report, adopted the recommendation and dismissed the petition.  Petitioner appeals.  On appeal petitioner moves for the appointment of appellate counsel and has filed an informal brief.


3
Upon consideration we affirm for the reasons set forth in the opinion of the magistrate and adopted in the judgment on appeal.  Rule 9(d)(3), Rules Of the Sixth Circuit.


4
It is therefore ORDERED that the motion for counsel be denied and that the final order of the district court be affirmed.